Citation Nr: 9907769	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-06 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
rating in excess of 40 percent for his service-connected low 
back disorder.  The veteran filed a timely appeal to this 
adverse determination.

The Board observes that by a rating decision dated in April 
1998, the RO denied the veteran's claim of entitlement to a 
total rating for compensation based on individual 
unemployability due to a service-connected disability.  The 
RO also determined that this issue was inextricably 
intertwined with the issue of entitlement to an increased 
rating for a low back disorder already on appeal, and thus 
included this new issue in a supplemental statement of the 
case dated that same month, apparently viewing the issue as 
already being on appeal.  However, the cover letter to this 
SSOC also stated that "[i]f this Supplemental Statement of 
the Case contains an issue which was not included in [your] 
substantive appeal, you must respond within 60 days to 
perfect your appeal of the new issue."  No response from the 
veteran was received within the 60-day period.  

The Board finds that, despite the RO's finding, the issue of 
a total rating for compensation based on individual 
unemployability due to a service-connected disability is not 
inextricably intertwined with the increased rating issue, 
since the issue of an increased rating for a low back 
disorder can be adjudicated without addressing the separate 
issue of entitlement to a total rating.  Therefore, a 
separate appeal to the RO's denial of the veteran's total 
rating claim must be filed in order to perfect an appeal as 
to this issue.  However, given the fact that the body of the 
SSOC was in error, and some confusion may understandably have 
resulted, the Board finds that procedural fairness to the 
veteran requires that the veteran be sent a new SSOC which 
makes clear that the issue of entitlement to a total rating 
is not in appeal status, with a cover letter which again 
affords him the 60-day time period in which to file an appeal 
as to this issue.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's low back disorder is currently manifested 
by painful motion, joint space narrowing, and tenderness to 
palpation, without any evidence of symptoms compatible with 
sciatic neuropathy.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for a low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for a low back 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's low back disorder includes extensive VA outpatient 
treatment notes dated from March 1990 to January 1997.  These 
notes indicate frequent complaints of, and treatment for, low 
back pain, as well as numerous diagnoses of chronic low back 
pain.

In February 1996, the veteran underwent a VA examination.  At 
that time, the veteran presented with complaints of constant 
lower back pain, with periodic radiation to the legs.  He 
stated that standing for 20 minutes aggravated the pain in 
his lower back, as did walking 2 blocks.  He also reported 
that he was awakened at night with lower back pain.  Physical 
examination of the thoracic and lumbosacral spine revealed 
significant paravertebral muscle spasms, which were tender to 
palpation.  There was no spinal tenderness elicited along the 
lumbosacral spine.  Range of motion testing revealed flexion 
forward to 40 degrees, extension backward to 40 degrees, 
lateral flexion to the left and right to 30 degrees, and 
rotation to the left and right to 20 degrees.  Pain on any 
type of motion of the lumbar spine was noted.  Regarding 
evidence of neurological involvement, the straight leg 
raising was questionably positive on the left and negative on 
the right.  Neither strength testing nor performance against 
resistance could be evaluated due to pain.  Reflexes were 
sluggish but equal bilaterally.  The balance key was negative 
bilaterally.  There was a blunting of sensation to pinprick 
in both feet and legs.  X-ray testing revealed arthritis at 
L1 with a possible old mild fracture of L1 and left 
scoliosis, as well as spina bifida of S1.  The examiner 
rendered a relevant diagnosis of residuals of an injury to 
the lumbosacral spine, with severe limitation of motion and 
right paravertebral muscle spasms.

Also of record are the results of VA electromyograph (EMG) 
and magnetic resonance imaging (MRI) testing conducted in 
January 1997.  Results of the EMG of the veteran's low back 
and leg muscles determined that "[a]ll nerves tested have 
normal findings."  Results of the MRI showed mild to 
moderate foraminal narrowing bilaterally at L4 and L5.

In April 1997, the veteran underwent another  VA examination.  
At the time of examination, he complained of back pain and 
pain to both legs.  Physical examination revealed some 
tenderness to the lumbar spine and paralumbar spine regions.  
He did have some tenderness to the left leg and some 
decreased motion about the left hip joint.  Examination of 
the veteran's feet revealed no gross abnormalities, and 
neurosensory was intact.  On neurological examination, the 
veteran had no reflexes of the knee on the left compared to 
the right.  X-rays of the lumbar spine showed and old 
anterior wedge compression deformity of L1, and mild 
spondylosis deformans.  The examiner rendered relevant 
diagnoses of chronic low back pain secondary to 
musculoskeletal-type syndrome, and a history of old L1 
anterior wedge compression deformity.

In an addendum to this report, also dated in April 1997, this 
examiner stated that based on the physical examination and 
available studies, the veteran's chronic back condition did 
not appear to be totally disabling, and thus he did not feel 
this condition deserved total disability status.

The veteran's low back disorder has been evaluated as 40 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295, pursuant to which the severity of 
lumbosacral strain is evaluated.  Pursuant to this code 
section, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board observes that 
a 40 percent rating is the maximum rating provided under DC 
5295.  Thus, since the veteran has already been granted the 
maximum rating allowable, the Board determines that an 
analysis under this code section is not necessary.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related codes.  However, there is no evidence that the 
veteran suffers from complete bony fixation (ankylosis) of 
the lumbar spine, as contemplated by DC 5289.  In addition, 
while the veteran clearly does suffer from limited lumbar 
spine motion, as contemplated by DC 5292, the maximum rating 
allowable under that code is 40 percent, and thus a higher 
rating is not available.

The Board notes that DC 5293, pursuant to which the severity 
of intervertebral disc syndrome is evaluated, does provide 
for a rating in excess of 40 percent.  Therefore, an analysis 
under this code is appropriate.  Pursuant to DC 5293, a 40 
percent rating is warranted for severe intervertebral disc 
syndrome, with recurring attacks and only intermittent 
relief.  A higher, 60 percent rating is warranted if the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

A review of the evidence detailed above reveals that the 
veteran does not have persistent symptoms compatible with 
sciatic neuropathy.  While the veteran has complained of pain 
and numbness in his legs, the evidence does not show that he 
has ever been diagnosed with neuropathy related to his low 
back disorder.  On the contrary, the results of an EMG in 
January 1997 showed all tested nerves in the veteran's low 
back and legs to be normal.  In addition, while the evidence 
does indicate the presence of paravertebral muscle spasms, it 
does not indicate that the veteran suffers from absent ankle 
jerk or other neurological findings of such severity to 
warrant a 60 percent rating under DC 5293.  Thus, an 
increased rating under the provisions of DC 5293 is not 
warranted by the evidence.

The Board acknowledges that the veteran's low back pain has 
repeatedly been reported to be productive of pain, and indeed 
painful motion has been noted on examinations.  However, this 
pain has been taken into consideration in granting the 
veteran a 40 percent disability evaluation under DC 5295, 
since the lesser, 10 percent rating criteria under that code 
specifically requires evidence of "characteristic pain on 
motion."  Furthermore, the 40 percent rating assigned under 
DC 5295 contemplates "limitation of forward bending," which 
the Board notes is due, in this veteran's case, to the pain 
caused by such motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); see also DeLuca v. Brown, 8 Vet.App. 202, 204-7 
(1995).  Therefore, consideration of pain as evidence of 
functional loss does not result in assignment of a higher 
evaluation.


ORDER

A rating in excess of 40 percent for the veteran's low back 
disorder is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


